Citation Nr: 1020359	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  03-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
lumbosacral strain with arthritic changes of the lumbar spine 
and residuals of back injury.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a head and jaw injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from December 1961 
to June 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In October 2008, the Board remanded these matters for 
additional evidentiary development.  The appeal has since 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In an unappealed June 1978 rating decision, the RO denied 
service connection for claimed disabilities of the low back, 
head, and jaw. 

2.  The evidence associated with the claims file subsequent 
to the RO's June 1978 rating decision is cumulative or 
redundant of evidence already of record and does not raise a 
reasonable possibility of substantiating either claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of head and 
jaw injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that, in the context of an application to reopen, 
VCAA notice (1) must notify a claimant of the evidence and 
information that is necessary to reopen the claim and (2) 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying 
benefit sought by the claimant.  Id. at 11-12.  The Court 
elaborated that VA is required, in response to an application 
to reopen, to look at the bases for the denial in the prior 
decision and send a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.

In a July 2002 pre-rating letter, and in several post-rating 
letters, the most recent in October 2009, the RO notified the 
Veteran of the evidence needed to substantiate the claims 
sought to be reopened.  Those letters also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.

Regarding Kent, the October 2009 letter provided notice of 
the basis for the prior denials, and of the evidence 
necessary to reopen the claims.  

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the application to reopen.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the application in 
March 2010 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records that were available.  In August 2006, the 
RO certified that VA outpatient records from 1980 were not 
available.  In addition, the Veteran was afforded a VA 
examination in July 2008.  The Board finds that, as the 
claims are not reopened, no further development regarding a 
nexus opinion is necessary.  

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The RO initially denied claims for service connection for 
injuries to the low back, head, and jaw in a June 1978 rating 
decision.  The specific diagnoses addressed in that decision 
were lumbosacral spine arthritic changes and residuals of a 
head injury (not found).  At the time of the June 1978 
decision, the medical evidence of record consisted of service 
treatment records, VA outpatient records, and VA examination 
dated in May 1978.  The service records showed treatment in 
January 1963 for low back pain resulting from a slip and fall 
injury, as well as treatment in December 1963 for pain in the 
jaw resulting from a blow landed during a fist fight.  Those 
records did not reveal any chronic condition of the low back, 
head, or jaw, and the separation examination dated in March 
1964 showed normal clinical findings for the spine, head, and 
mouth.  The initial post-service examination in May 1978 
showed "no residuals" resulting from in-service back and 
head injuries.  The evidence of record at the time of the 
June 1978 rating also revealed a back injury from a work-
related accident in 1974, some 10 years after service 
separation, for which the Veteran received worker's 
compensation benefits.  The resulting diagnosis was a severe 
sprain.  

Although the Veteran initiated an appeal of that decision by 
filing a notice of disagreement, he did not perfect the 
appeal by filing a VA Form 9 or equivalent.  The decision is 
therefore final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  However, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran filed his application to reopen the previously 
denied claim in April 2002.  Regarding applications to reopen 
filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board acknowledges that the Veteran has submitted copies 
of his service personnel records, which were not of record at 
the time of the June 1978 decision.  VA regulations provide 
that, notwithstanding the requirement for new and material 
evidence, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim.  However, in this 
case, the service personnel records submitted by the Veteran 
do not refer to any back or head injury, and are therefore 
not "relevant."  Service treatment records submitted by the 
Veteran do refer to the claimed injuries, but copies of those 
records were obtained by the RO in April 1978, and were 
considered in rendering the June 1978 decision.  

Other evidence received since the June 1978 decision includes 
VA treatment records, a VA examination report, and additional 
statements from the Veteran and his representative.  The VA 
treatment records are cumulative.  Those records, and the 
examination report contain evidence of a low back disability; 
however, the fact that he had a post-service diagnosis had 
previously been established.  Evidence that confirms a prior 
fact is not new and material.  Moreover, they are not new and 
material for purposes of reopening the back claim, as they do 
not address the question of whether any current back 
disability is medically related to service - the central 
question underlying the claim for service connection.  

The Board acknowledges that the evidence dated in February 
2003 reveals a finding of a bulging disc in the lumbosacral 
spine, and that there had been no pre-June 1978 finding of 
this condition.  More recently, March 2009 X-rays show disc 
narrowing.  The Board is of course cognizant of the decision 
of the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  However, here, there is no distinct diagnosis 
associated with these findings, nor is any symptomatology 
attributed to them.  

The March 2009 X-rays also contains a diagnosis of 
spondylosis; however spondylosis is defined as "a general 
term for degenerative changes due to osteoarthritis."  See 
Dorland's Illustrated Medical Dictionary 1564 (28th ed. 
1994).  The evidence of record in June 1978 already contained 
a diagnosis of arthritis.  

In addition, the March 2009 report contains a finding of 
scoliosis (an appreciable lateral deviation in the normally 
straight vertical line of the spine; Dorland's at 1497).  
This finding had not been previously reported.  However, even 
with the most liberal interpretation, the Veteran's 
application to reopen does not encompass this clinical 
finding.  Rather, the application refers to strain, chronic 
pain, and limited range of motion.  As such, the Board 
concludes that none of these more recent findings provides a 
basis to interpret the Veteran's application as a separate 
and distinct claim for scoliosis.  

Regarding the head injury claim, the additional evidence does 
not contain evidence of any current residuals of a head or 
jaw injury.  Rather, the July 2008 VA examination report 
discloses that the Veteran's head was normocephalic and that 
the face was free of deformity.  Evidence that confirms that 
there are no residuals of in-service injury is cumulative.

Without any competent evidence or opinion that the Veteran 
has current low back, head, or jaw symptomatology that is 
related to service, none of the newly-received medical 
evidence establishes a reasonable possibility of 
substantiating the Veteran's claims, and therefore, it is not 
new and material for purposes of reopening either claim.

The Veteran also submitted a medical article/treatise in 
March 2004 on the causes and treatment of arthritis.  The 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998).  In this case, however, the 
medical text evidence submitted by the appellant is not 
accompanied by the medical opinion of a medical professional.  
Additionally, it fails to demonstrate with any degree of 
certainty a relationship between the Veteran's current low 
back disability and service.  For these reasons, the Board 
must find that the medical text evidence does not contain the 
specificity to constitute competent evidence of the claimed 
medical nexus.  As the evidence is not competent for the 
purpose submitted, it is not new and material.  

The only other relevant evidence received consists of the 
statements from the Veteran, such as made to the July 2008 VA 
examiner, as well as statements of his representative.  
However, such statements are essentially cumulative of 
previous assertions made in support of his claims.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen claims for service connection 
for a low back disability and for residuals of head and jaw 
injury has not been received.  As such, the June 1978 
decision remains final, and the appeal must be denied.  As 
the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen either of the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The application to reopen the claim of entitlement to service 
connection for lumbosacral strain with arthritic changes of 
the lumbar spine and residuals of back injury is denied.   

The application to reopen the claim of entitlement to service 
connection for residuals of a head and jaw injury is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


